Citation Nr: 1645543	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  13-22 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right eye corneal abrasion, claimed as a right eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1955 to December 1958. 

This case comes before the Board of Veterans' Appeals (the Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This case was previously before the Board in June 2016.  At that time, the Board remanded the claim for an addendum opinion.  The opinion received was not adequate to adjudicate the claim.  Therefore, the claim must be remanded once more.

The Veteran appeared at a video conference at the RO in March 2016 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist a claimant at the time he or she files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In this case, the Board requested an addendum opinion in June 2016.  The opinion was obtained in June 2016; however, the opinion is not adequate for the purpose of adjudication.  Although it is sufficient to establish that the presumption of soundness applies, it is not sufficient for determining if the Veteran's eye condition manifested in service.  The examiner indicated that the Veteran sustained a right eye minor corneal abrasion in 1955 that he noticed the next morning and required eye drops but no patching.  He was noted in the treatment exam at that time to have a macular scar that was presumed to be old most likely congenital in nature and stable.  The examiner stated that it was not as likely as not that the Veteran's macular scar had its onset during service because it appeared to be old at the time of the examination.  This statement is unclear because there are no records of an eye examination while the Veteran was in service.  It is unclear how the appearance of the macular as old at examinations after the Veteran's service would support an opinion that the condition did not have its onset in service.  

Additionally, the Board notes that since the scar is considered to be congenital, its onset does not necessarily correspond with the time of its appearance.  Service connection may be granted for congenital diseases that first manifest during service.  VAOPGCPREC 67-90; 55 Fed. Reg. 43, 253 (1990).  Only when symptomatology and/or pathology exist can he or she be said to have developed the disease.  Id.  At what point the Veteran condition began to manifest the symptoms of, or have pathological changes associated with the disease is when it is considered to have its onset.  Clarification is needed regarding if the Veteran's condition had its onset during military service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran with an appropriate examiner to evaluate the onset and etiology of the Veteran's macular scar in the right eye.  The examiner is requested to review the entire claims folder, to include this remand.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right eye condition manifested in service or was related to service. 

The examiner is reminded that for the purpose of establishing service connection a congenital disease is considered to have manifested when symptomatology and/or pathology exist.  VAOPGCPREC 67-90; 55 Fed. Reg. 43, 253 (1990). 

In rendering the requested opinions, the examiner must consider the Veteran's statements regarding an in-service injury to the right eye and onset of blindness, including the Veteran's testimony in March 2016 that he lost sight in his right eye shortly after his in-service injury and his statement in the August 2014 Statement in Support of Claim that he lost sight at the time of the injury when he was in basic training in 1955. 

Additionally, the examiner's attention is drawn to the eye examinations conducted in April 2014 by a VA examiner and the eye examination conducted in April 2016 at the Lufkin Out-Patient Clinic (Houston Healthcare System).

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  The examiner is requested to note what evidence and/or testimony he or she is relying on, as well as any medical texts that the examiner has used in formulating an opinion

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  After ensuring that the requested actions are completed, the AOJ should take any other development actions deemed warranted and readjudicate the claim on appeal.  If any benefit sought is not fully granted, the AOJ must provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




